       CASE 0:19-cv-00974-MJD-LIB Document 1 Filed 04/09/19 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                              No. ____________________

Heidi Klever,                                          NOTICE OF REMOVAL
                                                       OF CIVIL ACTION TO
                      Plaintiff,                       FEDERAL COURT

       v.

United States Postal Service and
Alan Bryan Ringwelski,

                      Defendants.


       Defendants United States Postal Service and Alan Bryan Ringwelski by their

attorneys Erica H. MacDonald, the United States Attorney for the District of Minnesota,

and Andrew Tweeten, Assistant United States Attorney, hereby give notice to the

Plaintiff Heidi Klever and to State of Minnesota Seventh Judicial District, Stearns County

District Court as follows:

       1.       The United States Postal Service and Alan Bryan Ringwelski are the

Defendants in a civil action now pending in the State of Minnesota Seventh Judicial

District, Stearns County District Court, entitled Heidi Klever v. United States

Postal Service and Alan Bryan Ringwelski, and trial has not yet commenced therein.

       2.       That the above-entitled action was commenced against the Defendants via

personal service of the Summons and Complaint. A copy of the Summons served upon

Defendants is attached hereto and incorporated herein as Exhibit 1. A copy of the

Complaint served upon Defendants is attached hereto and incorporated herein as
       CASE 0:19-cv-00974-MJD-LIB Document 1 Filed 04/09/19 Page 2 of 5



Exhibit 2. A copy of Affidavits of Service of the Summons and Complaint are attached

hereto and incorporated herein as Exhibit 3.

       3.     Plaintiff’s Complaint alleges that Defendants acted negligently and harmed

her as the result of a motor vehicle collision in Sartell, Minnesota on May 13, 2017.

       4.     This notice of removal is filed pursuant to 28 U.S.C. § 2679(d)(2), as

Plaintiff’s Complaint commenced an action against Defendants in state court for money

damages sounding in tort for the alleged acts or omissions of an employee of Defendant

United States Postal Service on May 13, 2017 while said employee was then acting in the

course and scope of their employment with the United States Postal Service, an

establishment of the executive branch of the government of the United States of America.

       5.     Title 28, United States Code, Sections 1346(b), 2672, and 2679(b) provide

that the exclusive remedy for the negligent or wrongful acts or omissions of an employee

of the United States acting within the scope of his or her employment shall be an action

against the United States under the Federal Tort Claims Act, Title 28, United States

Code, Sections 1346(b) and 2671-2680 (“FTCA”). Congress further provided that the

United States district courts shall have exclusive jurisdiction over civil actions under the

FTCA, 28 U.S.C. § 1346(b)(1).

       6.     Filed with this Notice of Removal is a Certification by Assistant

United States Attorney Ana H. Voss, Civil Chief, United States Attorney’s Office for the

District of Minnesota, Defendant Alan Bryan Ringwelski, an employee of Defendant

United States Postal Service, was acting within the scope of federal employment with the




                                               2
      CASE 0:19-cv-00974-MJD-LIB Document 1 Filed 04/09/19 Page 3 of 5



United States Postal Service at the time of the incidents on May 13, 2017 alleged in the

Complaint.

      7.     Pursuant to 28 U.S.C. § 2679(d)(2), the Certification conclusively

establishes the scope of federal employment of Defendant Ringwelski for the purposes of

removal.

      8.     Accordingly, this action must be deemed to be an action against the

United States and is therefore removed to United States District Court pursuant to

28 U.S.C. § 2679(d)(2).




                                           3
       CASE 0:19-cv-00974-MJD-LIB Document 1 Filed 04/09/19 Page 4 of 5



      WHEREFORE, notice is hereby given that the above-captioned action is removed

from the state court to this Court for trial or such other determination as this Court may

make regarding the action in accordance with its jurisdictional limits under 28 U.S.C.

§§ 2679(d)(2), 1346(b), and 2671-2680. Furthermore, pursuant to 28 U.S.C. § 1446(d),

the State of Minnesota Seventh Judicial District Stearns County District Court shall

proceed no further with respect to all proceedings relating to this action unless and until

such matter is remanded.

Dated: April 9, 2019
                                                       ERICA H. MacDONALD
                                                       United States Attorney

                                                        s/ Andrew Tweeten

                                                       By: ANDREW TWEETEN
                                                       Assistant U.S. Attorney
                                                       Attorney ID Number 0395190
                                                       600 U.S. Courthouse
                                                       300 South Fourth Street
                                                       Minneapolis, MN 55415
                                                       (612) 664-5600
                                                       andrew.tweeten@usdoj.gov

                                                       Attorneys for Defendants




                                            4
      CASE 0:19-cv-00974-MJD-LIB Document 1 Filed 04/09/19 Page 5 of 5



       Andrew Tweeten, declares under penalty of perjury as provided by 28 U.S.C.
§ 1746, that he is an Assistant United States Attorney for the District of Minnesota and
represents the Defendants named herein; that he has read the foregoing notice and knows
the contents thereof; that the same is true of his own knowledge, except as to any matters
stated therein on information and belief and as to those matters he believes them to be
true.

Dated: April 9, 2019
                                                 s/ Andrew Tweeten
                                                 Andrew Tweeten
                                                 Assistant United States Attorney




                                            5
